Title: To James Madison from William Marbury, 16 December 1801
From: Marbury, William
To: Madison, James


SirDecember 16th. 1801
Please to take Notice that on the 17th. day of this Month I shall Move the Supreme Court of the United States Now in session for a Rule that you shew Cause why a Mandamus should not be issued Commanding You to deliver to me a Commission of Justice ⟨of the Peace⟩ in and for the County of Washington in the ⟨District of⟩ Columbia to which office I was appointed by ⟨t⟩he late President John Adams by and with the Advice and Consent of the Senate of the United States. I have the Honor to be Sir with the highest Respect your most obt. Sert
Wm. Marbury
 

   Tr (DNA: RG 267, Original-Jurisdiction Cases, 1803, February Term, Marbury v. Madison). Damaged at folds and edges. Beneath the signature is a note, dated 17 Dec., signed by Benjamin More: “District of Columbia County of Washingt⟨on,⟩ viz. personally appeared Dennis Ramsey bef⟨ore⟩ me a Justice of the peace for the County of Washington aforesaid and made oath that on the sixteenth day of this month of December he delivered to the Honorable James Madison Secret⟨a⟩ry of State of the United States a writing whereof ⟨the above is⟩ a true Copy.” Filed with this document are copies of the notices given to JM by Dennis Ramsay, William Harper, and Robert Hooe.


   The suit against JM seems to have been initiated by Dennis Ramsay of Alexandria on behalf of himself, Robert Townsend Hooe, William Harper, and William Marbury to obtain the commissions to the offices to which they had been nominated by outgoing president John Adams on 2 Mar. 1801. Jefferson subsequently directed acting secretary of state Levi Lincoln not to deliver the commissions. Marbury and the other plaintiffs had already made personal efforts to obtain their commissions, either from JM or from his departmental clerks, but as they were to tell the Supreme Court, they received no “satisfactory information” in response to their inquiries. When the Supreme Court met on 17 Dec. JM was not present, nor was he represented by counsel. The attorney general explained JM’s absence on the grounds that “he could not in the interval have turned his attention effectually to the subject” and added that JM was prepared to “leave the proceedings under the discretion of the court.” On 18 Dec. Chief Justice John Marshall gave his decision granting the rule and directing JM to show cause why a writ of mandamus should not issue against him. He set aside the fourth day of the next term of the court, in June 1802, for the hearing. In the ensuing political controversy over the future of the judiciary, Congress, in April 1802, abolished the Supreme Court’s succeeding June and December terms. The chief justice therefore did not deliver his judgment in the landmark case of Marbury v. Madison until February 1803 (Donald O. Dewey, Marshall versus Jefferson: The Political Background of Marbury v. Madison [New York, 1970], pp. 77, 80, 85; Ellis, The Jeffersonian Crisis, pp. 59, 65; Jefferson to William Johnson, 12 June 1823, in Andrew A. Lipscomb and Albert Ellery Bergh, eds., The Writings of Thomas Jefferson [20 vols.; Washington, 1903–4], 15:447; Supreme Court minutes, 18 Dec. 1801 [DNA: RG 267, Engrossed Minutes, 1 Feb. 1790–4 Aug. 1828]; Philadelphia Aurora General Advertiser, 22 Dec. 1801; National Intelligencer, 21 Dec. 1801; U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:156).

